Citation Nr: 1749687	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, claimed as chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 10 percent prior to May 6, 2014, and in excess of 50 percent as of May 6, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, and is a recipient of the Combat Infantryman Badge.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a December 2011 rating decision of the White River Junction, Vermont, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In February 2013, the Veteran and his spouse appeared for a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal, in part, arises from the Veteran's disagreement with a 10 percent initial rating assigned for PTSD.  In October 2012, the Board remanded the claims for service connection for a pulmonary disability and a higher initial rating for PTSD to the Agency of Original Jurisdiction for additional development.  An August 2014 rating decision assigning a 50 percent rating for PTSD, effective May 6, 2014.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of service connection for a pulmonary disability is REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  On September 4, 2014, prior to the promulgation of a decision in the appeal of a higher initial rating in excess of 50 percent for PTSD, from May 6, 2014, the Board received notification from the Veteran that a withdrawal of that appeal was requested and he was satisfied with the 50 percent rating.

2.  Prior to May 6, 2014, the Veteran's PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal for a higher initial rating for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  For the initial rating period prior to May 6, 2014, the criteria for a higher initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Regarding the appeal for a higher initial rating in excess of 50 percent for PTSD, prior to May 6, 2014, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2017).  In September 2014, the Veteran indicated that he was satisfied with the 50 percent rating assigned for PTSD.  The Board finds that the appellant has withdrawn the appeal for a higher rating in excess of 50 percent for PTSD, effective May 6, 2014, and there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

Duties to Notify and Assist

Regarding the issue of a higher initial rating in excess of 10 percent for PTSD prior to May 6, 2014, the Veteran has notified VA that an initial 50 percent rating would fully satisfy his appeal regarding that issue.  Because the determination below constitutes a full grant of the Veteran's claim for a higher initial rating for PTSD, there is no reason to discuss how VA has satisfied the duties to notify and assist. 

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

For the entire increased rating period, the Veteran's psychiatric disability has been rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

In adjudicating a claim for a higher rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms like or similar to the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating indicating the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)."  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2017).

Reviewing the evidence of record, in a June 2011 VA psychiatric examination report, the Veteran indicated that he was working part-time as a school bus driver, but otherwise considered himself retired.  The Veteran stated that he had a steady employment history after service, but noted that he changed jobs frequently due to downturns in the economy.  The Veteran stated that his last job was as a plumbing supply salesman at a warehouse.  The Veteran denied ever leaving a job because he was fired or decided to quit.  Instead, the Veteran reported that he lost jobs when local businesses shut down in his area.  The Veteran stated that he worked for 10 years as a truck driver, delivering oil and gas; worked as an auto parts salesperson for 10 years; and worked as a freight forwarder and warehouse clerk for 20 years. 

The Veteran stated that he married his spouse in 1971 and that, together, they had raised three children.  The Veteran reported having reasonable social relationships.  He stated that he preferred to spend time with his own family, including his wife, siblings, children, and grandchildren.  However, the Veteran indicated that he was involved in the community.  The Veteran stated that he had developed a program that allowed 500 children in his area to play basketball on competitive teams.  The Veteran indicated that he also enjoyed camping, bowling, walking, and furniture making.  The Veteran stated that he had not used alcohol to excess since his marriage and did not have a history of illicit drug usage.  

The Veteran indicated that he had never sought mental health treatment previously.  The Veteran stated that he had experienced mild to moderate mental disability symptomatology, dating back to his return from Vietnam.  The Veteran reported that his symptoms caused him to fear hearing "bad news."  The Veteran indicated that, when he heard bad news, he would think back to Vietnam.  The Veteran stated that he was bothered by his inability to enjoy hunting, an activity he participated in prior to service.  He stated that, after returning from service, he noticed having a fear of approaching dying or dead animals.  He indicated that, when he approached a wounded animal, he felt overwhelmed and remembered service in Vietnam.  He also stated that he was chronically jumpy and irritable with others and had difficulty sleeping due to nightmares.  

The examiner found the Veteran to be calm and cooperative.  The Veteran displayed no impairment of thought processes or communication.  The examiner found no evidence of delusions or hallucinations.  The Veteran's eye contact was excellent.  The Veteran reported having no current or historical suicidal homicidal thoughts, ideas, plans or intentions.  The examiner indicated that the Veteran had the ability to maintain minimal personal hygiene and other basic activities of daily living.  The examiner found that the Veteran was oriented to person, place, and time.  The examiner found no evidence of memory loss or impairment, or obsessive or unrealistic behavior.  The Veteran's speech was coherent and logical.  The Veteran denied experiencing panic attacks or depression.  The examiner indicated that the Veteran experienced anxiety and intermittent irritability.  The Veteran reported having intermittent problems with insomnia and nightmares.  The examiner diagnosed chronic, mild PTSD and assigned a GAF score of 70 to 80.  The examiner stated that the Veteran's functional status was average and his quality of life was good.  The examiner stated that the Veteran's PTSD would have only minimal impacts on his occupational and social functioning.  

In a February 2012 VA Decision Review Officer (DRO) conference report, the Veteran's spouse stated that the Veteran was short-tempered, and retreated to a closet or his home office to be alone.  She indicated that the Veteran experienced "road rage" when driving any vehicle other than a school bus.  While driving the school bus, a school bus monitor rode with the Veteran in order to keep him calm.  

In a March 2014 letter, the Veteran's spouse stated that the Veteran experienced periods of emotional distress such as anxiety, rage, sadness, and fear.  She indicated that the scent of burning objects triggered memories of the smoke from the "burn pits" he smelled during service.  She stated that, when he experienced those memories, he entered coughing and choking spells, followed by periods of isolation and anxiety.  She indicated that the Veteran had nightmares several times per month about being in the tunnels in Vietnam.  She indicated that the Veteran would not share the content of his nightmares, but experienced periods of sadness, isolation, and anger following their occurrences.  She reported that the Veteran isolated himself because he experienced difficulty being in large crowds.  She stated that, when forced to be amidst large groups of people, the Veteran became anxious and irritable, and tried to find an exit to get away from other people.  She reported witnessing the Veteran experience periods of rage greater than what one expect from someone experiencing normal anger.  She indicated that the Veteran had never physically harmed anyone, but sometimes became so angry that he appeared to be "out of control."  She stated that the Veteran yelled and swore profusely during those periods of rage.  After the period passed, when she asked the Veteran what happened, she indicated that he would not seem to remember and would often minimize what happened.  She stated that the Veteran indicate that he became so angry that he would "black out" and be unable to remember the cause of his anger.   She reported that the incidents had occurred since the Veteran's return from Vietnam.

In a May 6, 2014, VA medical examination report, a VA examiner noted that the Veteran's PTSD was manifested by symptomatology more nearly approximating difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood, due to anxiety, chronic sleep impairment, and depressed mood.  

For the period prior to May 6, 2014, the Board finds that the Veteran's PTSD disability symptomatology more nearly approximated that required for a 50 percent rating under Diagnostic 9411.  38 C.F.R. § 4.130 (2017).  Specifically, during that period, the Veteran's overall disability picture more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In the June 2011 VA medical examination report, the Veteran did not report having any difficulty with his part-time position as a school bus driver and stated that he had little social difficulties.  However, at the February 2012 DRO conference, the Veteran's spouse indicated that the Veteran experienced "road rage" when driving any vehicle other than a school bus.  While driving the school bus, she indicated that a school bus monitor would ride with the Veteran, apparently so that he would remain calm while operating the vehicle.  In a March 2014 letter, the Veteran's spouse reported that the Veteran had fits of rage that, while not violent, were unsettling.  She also indicated that the Veteran would forget what caused his anger.  She stated that the Veteran avoided groups of people, and tended to isolate himself due to anxiety.  The Board notes that symptomatology more nearly approximates impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships contemplated by the criteria for a 50 percent rating under Diagnostic Code 9411.  Therefore, although the June 2011 VA medical examination report contains notations suggesting less severe symptomatology, the Veteran's overall PTSD symptomatology for the period prior to May 6, 2014, more nearly approximated that required for a 50 percent under the appropriate diagnostic code.  38 C.F.R. § 4.130 (2017).

As stated above, at the Veteran stated has indicated that a 50 percent initial rating for PTSD would fully satisfy his appeal.  Therefore, this Board decision is a full grant of the benefits sought on appeal as to this issue, and the Board need not discuss the possibility of an any higher initial rating or extraschedular consideration for the period on appeal.  


ORDER

The appeal for entitlement to an initial rating in excess of 50 percent for PTSD, as of May 6, 2014, is dismissed. 

For the initial rating period prior to May 6, 2014, a 50 percent rating, but not higher, for PTSD is granted.  




REMAND

Regarding the issue of service connection for a pulmonary disability, the Veteran essentially contends that he developed a pulmonary disability due to exposure to smoke from "burn pits" during service in Vietnam.  In a May 2014 VA medical examination report, a VA examiner opined that the Veteran's pulmonary disability, diagnosed as asthma, was less likely than not related to service.  In explaining that finding, the examiner stated that the Veteran's presentation of respiratory symptoms and asthma diagnosis could not reasonably be attributed, with any degree of medical certainty, to in-service burn pit exposure without mere speculation.  The examiner indicated that the evidence of record showed that the Veteran's symptoms could or could not be explained by various etiologies, including his known smoking history.  

Subsequently, in a September 2014 letter, a doctor and pulmonary fellow indicated that she had treated the Veteran since October 2012 for lung disease, best diagnosed as asthma.  The doctor indicated that the Veteran reported that his asthma started shortly after exposure to burn pits during service in Vietnam.  The examiner stated that, while the Veteran had been exposed to other conditions that likely contributed to his asthma, such as smoking, environmental allergies, acid reflux, and some woodworking, it was more likely than not that the in-service exposure to burn pit smoke played a role in the pulmonary disability's development.  

Initially, the Board notes that the record does not appear to contain any additional records from the doctor who provided that opinion.  Therefore, a remand is necessary to procure any outstanding treatment records.  The doctor stated that the Veteran had been under her care since October 2012.

Additionally, the Board notes that the May 2014 VA examiner, in the examination report, essentially reported being unable to determine whether the Veteran's pulmonary disability was related to service without resorting to speculation.  The Board notes that such an opinion does not weigh in favor of or against a claim for service connection.  By contrast, the doctor's opinion states that the Veteran's exposure to burn pits during service contributed to the current asthma disability.  However, that doctor did not provide any clinical basis for that opinion.  Therefore, both opinions have less probative value.  A remand is necessary to provide a VA examination to determine the etiology of the Veteran's pulmonary disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed pulmonary disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records and, if proper authorization and release forms are provided, all records indicating care from the doctor who provided the September 2014 opinion.

2.  Then, schedule the Veteran for a VA pulmonary examination with a pulmonologist or another physician with clinical experience treating pulmonary disabilities.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner must note the service medical records, the post-service treatment records, the May 2014 VA medical examination report, the September 2014 opinion, and the Veteran's lay statements.  The examiner is to provide all necessary testing.  The examiner is asked to provide the following:

(a)  Confirm that the examiner is a medical doctor pulmonologist or has clinical experience treating pulmonary disabilities.

(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed pulmonary disability is related to service or any incident of service, to include in-service exposure to smoke from "burn pits" in Vietnam?  Please reconcile the opinion with the May 2014 VA examination and September 2014 doctor opinion.
   
3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


